This action was brought to recover compensation as commissioner of deeds for administering an oath and certifying the same to 27,500 affidavits made by various messengers in the bureau of buildings in the city of New York. The plaintiff was a messenger in that department of the city government, serving under a salary and he also held *Page 239 
the position of commissioner of deeds of the city, authorized to administer oaths and take acknowledgments. He testified that these affidavits were sworn to before him before office hours and claims that they were no part of his services as a messenger.
In the case of Merzbach v. Mayor, etc., of N.Y. (163 N.Y. 21), we held that the office of notary public was not incompatible with the position of messenger or librarian in the office of the district attorney of the county of New York and that a person holding such position may recover his statutory fees for services rendered at the request of the district attorney, unless he has waived his right thereto, either expressly or impliedly.
In the case of McCabe v. City of New York (77 App. Div. 637; affd., 176 N.Y. 587) it was held that the plaintiff, who held a position in the building department of the city of New York, for which he received a salary, could not recover compensation from the city for services rendered by him as a commissioner of deeds in taking affidavits where it was understood that such services were to be rendered as a part of his clerical duties, and to the same effect is the case ofBenjamin v. City of New York (77 App. Div. 62).
The distinction, therefore, is sharply drawn. The plaintiff is entitled to recover for his official services rendered as a commissioner of deeds in taking affidavits unless such services were performed with the understanding that they should be part of his duty as a messenger in the department for which he received a salary. On referring to the testimony given in behalf of the plaintiff we find evidence tending to show that the plaintiff claimed, all the time throughout the period that the services were rendered, that he was entitled to compensation therefor, and that he kept a written memorandum of the time and title of each case in which he had administered an oath and certified the same. It also appears that he consulted the commissioner of buildings, asking him if he had any objection to his making a claim against the city for such services and was told by the commissioner that he had no *Page 240 
objection, and that the commissioner never instructed him to file affidavits without compensation or as a part of his duties of an employee in the department. Neither does any such instruction appear to have been issued to him by the chief clerk or other officers of the department until the 6th day of November, 1903, at which time the finance department called the attention of the superintendent to the matter and then he was required to sign a stipulation that thereafter the affidavits would be taken without compensation. All of the services for which he claims to recover were performed before such stipulation was required. We are, therefore, of the opinion that the case was brought within the principle decided in the Merzbach case, instead of the McCabe
case, and that the court below erred in directing a verdict for the defendant.
The judgment should be reversed and a new trial ordered, with costs to abide the event.
CULLEN, Ch. J., O'BRIEN, EDWARD T. BARTLETT, VANN, HISCOCK and CHASE, JJ., concur.
Judgment reversed, etc.